Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance: Applicant’s amendments and remarks (See Amendments and Remarks, pages 2-7 filed 10 March 2022) overcome the claim objections and 112(b) rejections set forth in the Ex Parte Quayle action dated 4 May 2022.
Independent Claim 1 recites limitations that include a measurement system used in conjunction with a conveyor, comprising:
a first sensor with a first transceiver and a second sensor with a second transceiver mounted on a fixed portion of the conveyor,
wherein the first transceiver and the second transceiver respectively transmit a first light beam and a second light beam towards a movable portion of the conveyor;
a control unit communicably coupled to the first sensor and the second sensor,
wherein the control unit is configured to:
calculate a first distance between the first sensor and the movable portion based on the first sensor detecting a first reflection of the first light beam from the movable portion of the conveyor while it is moving;
calculate a second distance between the second sensor and the movable portion based on the second sensor detecting a second reflection of the second light beam from the movable portion of the conveyor while it is moving;
determine a difference value between the first distance and the second distance; and
stop a movement of the movable portion of the conveyor in response to the difference value being above a predefined threshold value.  These limitations, alone and in combination with the other limitations in the independent and dependent claims, were neither found, nor taught or fairly suggested, in the prior art of record.

Independent Claim 7 recites limitations that include a manipulation system for loading and unloading cartons from a trailer comprising:
a robotic carton unloader;
a first conveyor configured to receive the cartons thereon from the robotic carton unloader during an unloading process,
wherein the first conveyor comprises a first sensor with a first transceiver mounted on the first conveyor to emit a light beam of a first wavelength;
a second conveyor positioned at a rear end of the first conveyor to receive the cartons from the first conveyor and transfer the cartons to a processing station;
wherein the second conveyor comprises a measurement system to identify a position of the second conveyor in relation to the first conveyor, and
wherein the measurement system comprises:
a second sensor with a second transceiver mounted on a fixed portion of the second conveyor,
wherein the second transceiver emits a light beam of a second wavelength;
a reflector mounted on a movable portion of the second conveyor to reflect light beams back to the first sensor and the second sensor;
a control unit communicably coupled to the first sensor and the second sensor,
wherein the control unit is configured to:
calculate a first distance between the first sensor and the reflector;
calculate a second distance between the second sensor and the reflector,
wherein the first distance and the second distance are calculated based on the reflected light beams while the movable portion is in motion;
determine a position of the movable portion of the second conveyor based on the first distance, the second distance and a length of the robotic carton unloader;
determine if the robotic carton unloader is within a safe zone based on the position; and
stop a movement of the robotic carton unloader when it is not within the safe zone.   These limitations, alone and in combination with the other limitations in the independent and dependent claims, were neither found, nor taught or fairly suggested, in the prior art of record.

Independent Claim 12 recites limitations that include a method for controlling an unloader comprising:
calculating a first distance between a first sensor and a reflector based on a first reflected light beam received by the first sensor;
calculating a second distance between a second sensor and the reflector based on a second reflected light beam received by the second sensor,
wherein the first sensor and the second sensor are positioned on a fixed portion of the unloader and the reflector is positioned on an extendable portion of the unloader;
determining a difference value between the first distance and the second distance; and
stopping a movement of the unloader in response to determining that the difference value is above a predefined threshold value.   These limitations, alone and in combination with the other limitations in the independent and dependent claims, were neither found, nor taught or fairly suggested, in the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

4.	The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas Randazzo whose telephone number is 313-446-4903.  The examiner can normally be reached between 9:00am and 4:00pm ET Monday through Thursday and  between 9:00am and 11:00am ET on Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Charles Fox, can be reached on 571-272-6923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/THOMAS RANDAZZO/Primary Examiner, Art Unit 3655                                                                                                                                                                                                        July 22, 2022